The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Status
Currently, claims 2-3, 6-23 are pending in the instant application.  Claims 1, 4-5 have been canceled and claims 7-22 are withdrawn.  This action is written in response to applicant’s correspondence submitted 10/21/2021. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Final.

Election/Restrictions
Applicant’s election without traverse of DAXX and its associated mutations in the reply filed on 02/02/2021 is acknowledged.  Applicants further elected a single mutation species of 1976 delT of DAXX in a telephone conversation with Cameron Luijten on 5/24/2021.  
Newly submitted claim 7-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the mutations are structurally distinct requires a different field of search and poses an enormous and serious search burden.  Each of the mutations are not structurally related and the species are not obvious variants of each other based on the current record.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution s 7-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claims 2-3, 6, and 23 are under examination with regard to DAXX and the species, 1976delT mutation of DAXX. 
Withdrawn Rejections
The rejection of claims 2-5 under 35 USC 101 is withdrawn in view of the amendment to the claims. 
The rejection of claims 2-5 under 35 USC 112, 1st paragraph, written description is withdrawn in view of the amendment to the claims. 

Improper Markush
Claim 2 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, 
The Markush grouping of DAXX mutations recited in claim 2 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use. 
The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature because each member of the mutations of DAXX recited in claim 2 are structurally unique relative to one another.  DAXX1 gene encodes a transcription corepressor known to repress transcription potential of several sumoylated transcription factors. The mutations recited in claim 2 in the DAXX gene are structurally distinct.  Each of the mutations results in an insertion, deletion of one or many different nucleotides or a substitution, each of these mutations results in different mutation types and amino acid changes to the protein.  None of the mutations are related to a specific domain or function, for example the 1976delA results in a deletion of A and in frameshift where as 916C>T results in an amino acid change and 918_919insAGT results in an insertion of three nucleotides.  None of the mutations recited in claim 2 for DAXX are structurally related nor do the mutation results in a similar functional result for DAXX.   Additionally, there is no disclosed common substantial structural feature or common structural mutation within DAXX and none of the mutations are structurally similar.  The only structurally similarity present is that each mutation comprises nucleic acid molecules.  The fact that the genes comprise nucleotides per se does not 

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Response to Arguments

The response traverses the improper Markush groupings on pages 8-9.  The response addresses in re Harnish and assert that similar to the group of coumarin derivatives at issue in Harnish the list of inactivating mutations DAXX mutations recited in the amended claims, viewed as a whole all share the physical properties of being mutated patients with a pancreatic neuroendocrine tumor.  The response asserts that although each mutation is structurally distinct 
New Grounds of Rejection
	
Claim Rejections - 35 USC § 112
Claims 2-3, 6, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The amendment to claim 2 to recite a method for treating a pancreatic neuroendocrine tumor in a patient comprising testing the pancreatic neuroendocrine tumor … and administering an mTOR inhibitor when the presence of an inactivating mutation in DAXX is detected is not supported by the instant disclosure and raises the issue of new matter.  The specification a method for predicting outcome for a patient with a pancreatic neuroendocrine tumor by testing for the presence of an inactivating mutation in DAXX (see para 8, 11).  The specification teaches a method for determining an appropriate therapy for an individual with a pancreatic neuroendocrine tumor by testing for a mutation in Rheb, AMPK, mTOR, TSC1, TSC2, IRS1, PI3KCA, AKT, PTEN, ERK1/2, p38MAPK, MK2, LKB1, GSK3β, RPS6KB1, and 4E-BP1 and a presence of a mutation is a factor considered for treating the individual with an mTOR inhibitor (see para 7).  The specification does not teach that an inactivating mutation in DAXX is a factor considered for treating an individual with an mTOR inhibitor.  The specification only describes mutation in Rheb, AMPK, mTOR, TSC1, TSC2, IRS1, PI3KCA, AKT, PTEN, ERK1/2, p38MAPK, MK2, LKB1, GSK3β, RPS6KB1, and 4E-BP1 with administering mTOR inhibitor. Example 3 and 5 demonstrates DAXX mutations were identified in PanNET and example 7 demonstrates prognosis of DAXX mutations.  Example 6 demonstrates PTEN, TSC2, and PIK3CA mutations and therapeutic selection of mTOR inhibitors but does not teach DAXX mutations with mTOR inhibitor or treatment.  The specification further teaches mTOR inhibitors comprising evorolimus, rapamycin, deforolimus, and temsirolimus however the specification teaches the use of these mTOR inhibitors to identify patients that are likely to benefit most by mutations in the mTOR signaling pathway and genes Rheb, AMPK, mTOR, TSC1, TSC2, IRS1, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a method of treating a pancreatic neuroendocrine tumor in a patient and recites a step of administering an mTOR inhibitor when the presence of an inactivating mutation in DAXX is detected.  The step of  administering an mTOR inhibitor when the presence of an inactivating mutation in DAXX is detected renders the claim indefinite.  This step does not recite who is being administered an mTOR inhibitor, it is unclear if the patient with a pancreatic neuroendocrine tumor is being administered mTOR inhibitor, if there some other unstated subject or patient being administering mTOR inhibitor, or if cells in vitro are being administer mTOR inhibitor.  While the preamble recites treating a pancreatic neuroendocrine tumor in a patient there are no recited steps that correlate administering to a patient with a pancreatic neuroendocrine tumor or a patient with a DAXX mutation and one of ordinary skill in the art 


Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 6, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection was previously presented and has been rewritten to address the amendment to the claims. 
Nature of the invention and breadth of the claims
The claims are drawn to methods of treating a pancreatic neuroendocrine tumor in a patient by testing the pancreatic neuroendocrine tumor for an inactivating mutation of DAXX and administering an mTOR inhibitor when the presence of an inactivating mutation in DAXX is 
The nature of the invention requires knowledge of a robust and reliable correlation between a detection of DAXX mutation c1967delA and treatment with mTOR inhibitor.
Direction provided by the specification and working example
The instant specification provides an analysis of gene sequences from pancreatic neuroendocrine tumor samples.  Relevant to the claimed methods, the specification teaches specific mutations in DAXX are detected in pancreatic samples (e.g.:  example 5, table 1).  The specification teaches that DAXX was mutated in 17 different PanNET out of 68 tested, with 11 insertions or deletions and 4 nonsense mutations.  However, the specification does not teach that the presence of 1976delA with treatment of mTOR inhibitor or is predictably associated with treatment outcome.   The specification teaches that 5 DAXX mutations were homozygous indicating loss of the other allele but does not teach which mutations are associated with prognostic outcome.  Additionally, the specification teaches that loss of immunolabelling for DAXX correlated with mutation of respective gene (see para 37) however figure 1c, d and table S5 does not teach which mutations are detectable by IHC and result in both copies of DAXX being inactivated nor does the specification teach which inactivated mutations in DAXX are associated with positive prognosis.  Table S7 provides data for survival estimate and indicates that mutations in DAXX are present for both metastatic disease, 5 year and 10 year survival.  The specification does not teach any inactivating mutation is associated with better prognostic outcome.  Additionally, the specification does not teach treatment outcome or treating with 
Relevant to the breadth of the rejected claims, the specification does not teach the detection of any inactivating mutation in DAXX with treatment of mTOR inhibitor.  The specification does not teach c1976delA is predictably associated with treatment outcome or administering mTOR inhibitor.  While the specification teaches c1976delA mutation was detected in DAXX the specification does not teach this mutation predictably identifies PanNET nor associated with administering mTOR inhibitors. 
The specification provides that the presence of DAXX c1976delA indicates a PanNET sample but the specification does not teach that there is a particular correlation between the presence of the elected species and PanNET and administering mTOR inhibitor.  
State of the art, level of skill in the art, and level of unpredictability
While the state of the art and level of skill in the art with regard to the detection of any particular nucleotide content is high, there is a higher level of unpredictability with regard to the determination of an association between any particular nucleotide content and a phenotype, as encompassed by the claims.
Because the claims encompass any mutations in the claimed gene set, while the specification teaches only discloses a few mutations within DAXX, it is relevant to point out that Hegele (2002) teaches the general unpredictability in associating any genotype with a phenotype.  Hegele teaches that often initial reports of an association are followed by reports of non-replication and refutation (p.1058, right col., lns.24-30).  Hegele provides a table indicating some desirable attributes for genetic association studies (p.1060), and includes choosing an appropriate 
Additionally, where the claims encompass an association between mutation content and survival term, where the specification does not teach any particular analysis with regard to survival term, it is relevant to point out that Lucentini (2004) teaches that it is strikingly common for follow-up studies to find gene-disease associations wrong (left column, 3rd paragraph).  Lucentini teaches that two recent studies found that typically when a finding is first published linking a given gene to a disease there is only roughly a one-third chance that the study will reliably confirm the finding (left column, 3rd paragraph).  Lucentini teaches that bigger sample sizes and more family-based studies, along with revising statistical methods, should be included in the gene association studies (middle column, 1st complete paragraph).
Quantity of experimentation required
	A large and prohibitive amount of experimentation would have to be performed in order to make and use the claimed invention in the full scope as claimed.  One would have to establish that inactivating mutation of DAXX, 1976delA is present in PanNET, and further that the mutation is indicative of prognostic outcome or administering mTOR inhibitor when the presence of the elected species 1976delA is detected.  Such experimentation would include large case:control studies as well as validation.  Similarly, one would have to establish methods by .
Conclusion
Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the guidance provided by the applicant and the specific examples, it is the conclusion that an undue amount of experimentation would be required to make and use the invention in the full scope as encompassed by the claims.
	
Response to Arguments
The response traverses the rejection on pages 10-12 of the remarks mailed 10/21/21.  The response addresses that inactivating DAXX mutations were identified and verified in patients with PanNET in both discovery and validation sets and points to example 2 and example 3 of the specification. The response addresses example 5 that analyzes data obtained from discovery and validation sets of PanNET and DAXX mutations.  The response asserts that the number of inactivating DAXX mutations were identified individual in the panel of PanNET patients.  The response asserts that claim 2 has been amended to deletion recitation of MEN1 and ARTX and now recites only inactivating DAXX mutations that were specifically exemplified in the application.  This response has been reviewed but not found persuasive.  The claims have been amended to recite administering mTOR inhibitor when inactivating mutation in DAXX is detected, specifically elected c1976delA.  The specification does not teach administering mTOR inhibitor when any inactivating mutation in DAXX is detected.  Specifically, the specification 
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached M/Th/F from 12-2pm and 4pm-8pm and W from 4pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571) 272-0731.  
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or  proceeding should be directed to (571) 272-0547.



	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/SARAE L BAUSCH/Primary Examiner, Art Unit 1634